DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 31 March 2021. Claims 1-18 and 20 are pending. The claims as filed did not include claim 19. 
Information Disclosure Statement
The IDS received on 31 March 2021 has been considered. 
Claim Objections
An objection is made to claim 18 because it is not written as a single sentence ending with a period (see MPEP 608.01(m)). It is acknowledged that the last four lines of claim 18 may have been intended to be included in claim 18, but also may have been intended to form part of the missing claim 19. Regardless, the last four lines of claim 18 have not been examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,868,302 B2 (Everett et al., hereinafter "Everett") in view of US 2021/0387704 A1 (Ramage). 

As to claim 1, Everett discloses a method, comprising: 
	receiving, by at least one processor of a first device, data associated with operation of a vehicle (col 3 ln 24-28 - "As shown in FIG. 2, each machine 12 may be equipped with a control module 20 that facilitates or enhances autonomous and/or human control of machine 12. Control module 20 may include, among other things, a locating device 22, a communicating device 24, and an onboard controller (OC) 26", col 3 ln 57-59 - "Communicating device 24 may include hardware and/or software that enables sending of data messages between OC 26 and an offboard worksite controller (OWC) 28", col 4 ln 12-15 - "OC 26 may also be configured to send operational information associated with components of machine 12 offboard to OWC 28 via communicating device 24"); and 
	determining, by the at least one processor, based on the data, that the operation of the vehicle includes at least one of launching a boat into water using the vehicle or loading the boat onto the vehicle (col 3 ln 5-7 - "A second location 16 may be designated as a dump location at which machines 12b discard their payloads", col 3 ln 12-15 - "As machines 12 operate at worksite 10, the shape, dimensions, and general positions of load location 14, dump location 16, and travel path 18 may change", col 7 ln 11-15 - "The electronic terrain map may be a compilation of data stored in the memory of OCW 28 and periodically updated with the changes made to travel path 18 and/or the locations of machines 12 provided by corresponding locating devices 22"). 
	Ramage teaches the limitations not expressly disclosed by Everett, namely: 
	generating, by the at least one processor, map data indicative of a location associated with the operation of the vehicle (para [0035] - "The user interface 102 displays the uploaded nautical map or chart 200 and overlays a current location 210 of the user travelling on a watercraft over a water body"); and 
	sending, by the at least one processor, the map data to a second device for presentation (para [0031] - "The marine navigation application may be connected to a wireless network in order to enable a user to more easily share his or her current location").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Everett and Ramage because each relates to systems for sharing the physical location of a vehicle over a communications network. The combination would yield predictable results according to the teachings of Ramage by expanding the types of vehicles and terrains covered by the system. 

As to claim 4, the combination of Everett and Ramage teaches the method of claim 1. 
	Everett further discloses wherein the data comprise location data (col 3 ln 24-28). 
	Ramage further teaches the method further comprising: 
	determining that the location data are indicative of the water, wherein determining the operation of the vehicle includes at least one of launching the boat into water using the vehicle or loading the boat onto the vehicle is based on the location data (para [0030] - "The data collected by the GPS sensors is then plotted on digital nautical charts uploaded into the software to locate the user or other users on a body of water").

As to claim 9, the combination of Everett and Ramage teaches the method of claim 1. 
	Everett further discloses the method further comprising: 
	receiving second data associated with operation of a second vehicle (col 3 ln 24-28, col 3 ln 57-59, col 4 ln 12-15); 
	determining, based on the second data, that the operation of the second vehicle includes at least one of launching a second boat into water using the vehicle or loading the second boat onto the second vehicle (col 3 ln 5-7, col 3 ln 12-15, col 7 ln 11-15). 
	Ramage further teaches wherein the map data is further indicative of a second location associated with the operation of the second vehicle (para [0035]).

As to claim 10, Everett discloses a system comprising memory coupled to at least one processor (col 4 ln 34-40 - "OWC 28 may include any means for monitoring, recording, storing, indexing, processing, and/or communicating various operational aspects of work worksite 10 and machine 12. These means may include components such as, for example, a memory, one or more data storage devices, a central processing unit, or any other components that may be used to run an application"), the at least one processor configured to: 
	receive data associated with operation of a vehicle (col 3 ln 24-28, col 3 ln 57-59, col 4 ln 12-15); 
	determine, based on the data, that the operation of the vehicle includes at least one of launching a boat into water using the vehicle or loading the boat onto the vehicle (col 3 ln 5-7, col 3 ln 12-15, col 7 ln 11-15).
	Ramage teaches the limitations not expressly disclosed by Everett, namely: 
	generate map data indicative of a location associated with the operation of the vehicle (para [0035]); and 
	send the map data to a device for presentation (para [0031]).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 13, the combination of Everett and Ramage teaches the system of claim 10. 
	Everett further discloses wherein the data comprise location data (col 3 ln 24-28). 
	Ramage further discloses wherein the at least one processor is further configured to: 
	determine that the location data are indicative of the water, wherein to determine the operation of the vehicle includes at least one of launching the boat into water using the vehicle or loading the boat onto the vehicle is based on the location data (para [0030]).

As to claim 18, Everett discloses a device comprising memory coupled to at least one processor (col 4 ln 34-40), the at least one processor configured to: 
	receive first data associated with operation of a first vehicle (col 3 ln 24-28, col 3 ln 57-59, col 4 ln 12-15); 
	receive second data associated with operation of a second vehicle (col 3 ln 24-28, col 3 ln 57-59, col 4 ln 12-15); 
	determine, based on the first data, that the operation of the first vehicle includes at least one of launching a first boat into water using the first vehicle or loading the first boat onto the first vehicle (col 3 ln 5-7, col 3 ln 12-15, col 7 ln 11-15); 
	determine, based on the second data, that the operation of the second vehicle includes at least one of launching a second boat into water using the second vehicle or loading the second boat onto the second vehicle (col 3 ln 5-7, col 3 ln 12-15, col 7 ln 11-15).
	Ramage teaches the limitations not expressly disclosed by Everett, namely: 
	generate map data indicative of a first location associated with the operation of the first vehicle and a second location associated with the operation of the second vehicle (para [0035]); and 
	send the map data to a device for presentation (para [0031]). 
	See claim 1 for a statement of an obviousness rationale.
Allowable Subject Matter
Claims 2-3, 5-8, 11-12, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: whether alone or in combination, the closest prior art does not disclose or teach every limitation recited by dependent claims 2-3, 5-8, 11-12, 14-17 or 20, including: vehicle operation data that includes image data (claims 2 and 11); vehicle operation data that includes gear data (claims 3 and 12); vehicle operation data that includes boat weight (claims 5 and 14); vehicle operation data that includes a back-up assist (claims 6 and 15); determining directions from a second vehicle location to a first vehicle location and providing the directions on the map (claims 7 and 16); and determining a time for the vehicle to complete the operation and providing the time on the map (claims 8, 17 and 20). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669